ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Receipt of the claim amendments and arguments/remarks filed 26 August 2022 is acknowledged.  Claims 2 and 6 were amended.  Claims 1-27 are pending.

Objections and/or Rejections
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/26/2022 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Terminal Disclaimer
The terminal disclaimer filed on 26 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/931,630 and 17/103,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art references teaches or suggests a composition comprising dexmedetomidine, a first water-soluble hydroxypropyl cellulose polymers having a molecular weight of about 40,000 daltons in an amount of about 3% to about 8% w/w of the total composition weight, a second water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 140,000 daltons in an amount of about 3% to about 8% w/w of the total composition weight, a third water-soluble hydroxypropyl cellulose polymer having a molecular weight of about 370,000 daltons in an amount of about 20% to about 40% w/w of the total composition weight, and a water-soluble polyethylene oxide polymer having a molecular weight of about 600,000 daltons in an amount of about 50% to about 60% w/w of the total composition weight; wherein the only polymers present in the film are water-soluble hydroxypropyl cellulose and water-soluble polyethylene oxide polymers; and wherein the first water-soluble polymer, the second water-soluble polymer, the third water-soluble polymer and the water-soluble polyethylene oxide polymers form a single layer film substrate.  Therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Claims 1-27 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619





	/Robert T. Crow/            Primary Examiner, Art Unit 1634